DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination under 37 CFR 1.1114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2021 has been entered. 


Response to Amendment
The Amendment filed on 03/30/2021 has been entered.
Claims 1, 2, 9 and 10 are amended. Claims 1-2 and 5-10 are pending for examination. Claims 3 and are cancelled. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al. (US Pub. 2016/0342906) hereinafter Shaashua in view of Matsumura Akio et al. (JP 2016197368 A, IDS submitted on 11/12/2020) hereinafter Akio and further in view of Chen (US Pub. 2006/0031716).

Regarding claim 1, Shaashua teaches, a programmable display that can communicate with a controller that controls equipment, comprising:
a memory device for storing a plurality of pieces of content that can be used by the programmable display (Shaashua; computer memory stored file management causes the processor to execute various acts to input and output data; paragraph 110); and 
a processor coupled to the memory device  (Shaashua; computer memory stored file management causes the processor to execute various acts to input and output data; paragraph 110) and configured to: 
detect a predetermined event that occurs in the equipment (Shaashua; tracking of user action to recognizes user starts the coffee machine; paragraph 87, 
learn a first probability of each of the plurality of pieces of content by monitoring content that is used by the programmable display when the predetermined event is detected (Shaashua; adaptive learning mechanism learn by monitoring user’s behavioral routine pattern that user first start coffee machine, turns the music leaves a house and turns odd all light, so this sequence of user’s patterns triggers as user waking up; paragraph 87)
specify content having a high possibility of being used by the programmable display among the plurality of pieces of content based on the learned first probability when the predetermined event is detected (Shaashua; when analysis module recognize that user every morning start coffee machine, turn on the music, leaves a house and turnoff all lights and thermostat and sequence of commands to the coffee machine and the music player may be a recommended rule triggered by a context event of the user waking (probability of activity recommended as coffee machine have high probability, then next turn on the music); paragraph 88), wherein content having the learned first probability higher than a predetermined value is specified as the content having the high possibility of being used by the programmable display (Shaashua; “users' profiling, the adaptive learning mechanism may recognize user's behavioral routine patterns and offer to a user to add an interoperable logical connection (i.e., IoT interoperable rule) between his/her connected devices” for example system learn 
Shaashua does not teach expressly,
wherein the processor executes an incrementing process to generate a counting result when a screen is switched from other screens and being displayed for equal to or longer than a predetermined period of time and the processor learns the first probability based on the counting result
However, Akio teaches,
wherein the processor executes an incrementing process to generate a counting result when a screen is switched from other screens and being displayed for equal to or longer than a predetermined period of time and the processor learns the first probability based on the counting result (Akio; Figure 4 shows the statistical information screen switching times, for example, from 2 to 7 times the switching frequency of the screen 1 on the screen, the screen 1 to the screen 2 from a screen switching times was 12 times indicated, further, operation history is the statistical learning 4, from which the user can change to another screen display screen actually every operation, screen switching times storage section 9 stores the screen associated with the display screen 1 value before switching to another one by one by the frequency count; page 9 line 16 – 27, Further, The operation accepting unit 2 comprises a screen, the user selects the next screen in the operation is carried out, i.e., from the user regarding the next screen (step 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Akio’s technique of learning count of frequency of switching display screen to modify tracking user activity and perform commands in sequence of Shaashua. The motivation for doing so would have been to the user can then be monitored and confirmed and screen can be determined immediately, without any stress from the user, checking and monitoring operation can be performed more efficiently (Akio; page 6 line 9-10).

Shaashua and Akio do not teach expressly,
a display control part, coupled to the processor, configured to execute a preparation process for causing the specified content to be displayed on a display based on a fact that content having a high possibility of being displayed has been specified by the processor, wherein the preparation process comprising preparing a display candidate screen corresponding to the specified content at a rear of an error screen being displayed, 
wherein the display control part is configured for causing a reference target of the specified content to be displayed on the display and causing the display candidate screen corresponding to the specified content to be displayed on the display based on a fact that a selection operation with respect to the reference target is received, 
wherein the display candidate screen comprising a first candidate screen and a second candidate screen having less possibility of being displayed than the first candidate screen, in which the error screen, the first candidate screen, and the second candidate screen are displayed in descending order
However, Chen teaches,
a display control part, coupled to the processor, configured to execute a preparation process for causing the specified content to be displayed on a display based on a fact that content having a high possibility of being displayed has been specified by the processor, wherein the preparation process comprising preparing a display candidate screen corresponding to the specified content at a rear of an error screen being displayed (Chen; as BIOS 2 begins to test all hardware equipment after computer turn on, if error occurs, BIOS display error message and when user select F1 key or right click on mouse it shows solution of the error (solution displays behind the error message so when error occurs, solution display screen prepared and when user select F1 key it display the solution display screen); paragraph 24), 
wherein the display control part is configured for causing a reference target of the specified content to be displayed on the display and causing the display candidate screen corresponding to the specified content to be displayed on the display based on a fact that a selection operation with respect to the reference target is received, (Chen; when errors occurs, BIOS display error message and when user select F1 key or right click on mouse it shows solution of the error (solution displays behind the error message so when error occurs, solution 
wherein the display candidate screen comprising a first candidate screen and a second candidate screen having less possibility of being displayed than the first candidate screen, in which the error screen, the first candidate screen, and the second candidate screen are displayed in descending order (Chen; if errors occurs, BIOS display error message and when user select F1 key or right click on mouse it shows solution of the error (solution displays behind the error message so when error occurs, solution display screen prepared and when user select F1 key it display the solution display screen, therefore, solution screen having less possibility to display before error screen, also, error screen and solution display screen are in descending order); paragraph 24)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Chen’s technique of displaying error screen and solution screen to modify tracking user activity and perform commands in sequence, and learning count of frequency of switching display screen of Shaashua and Akio. The motivation for doing so would have been to quickly and efficiently provide user an error screen and instruction to resolve error screen so user quickly accomplish the task.

Claim 9 is method claim that corresponding to the programmable display of claim 1 above.  Therefore claim is rejected for the same reason as claim 1 above. In addition, the combination of Shaashua, Akio and Chen teaches, A display control method of a programmable display that can communicate with a controller (Shaashua; A typical ) that controls equipment, the display control method comprising

Claim 10 is non-transitory computer readable medium claim that corresponding to the programmable display of claim 1 above.  Therefore claim is rejected for the same reason as claim 1 above. In addition, the combination of Shaashua, Akio and Chen teaches, A non-transitory computer-readable recording medium (Shaashua; A typical computer system will usually include at least a processor, memory, and a device (e.g., a bus) coupling the memory to the processor; paragraph 107) comprising a display control program of a computer that can communicate with a controller (Shaashua; A typical computer system will usually include at least a processor, memory, and a device (e.g., a bus) coupling the memory to the processor; paragraph 107) that controls equipment, the display control program causing the computerApplication No.: 15/814,417 to execute



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al. (US Pub. 2016/0342906) hereinafter Shaashua in view of Matsumura Akio et al. (JP 2016197368 A, IDS submitted on 11/12/2020) hereinafter Akio and further in view of Chen (US Pub. 2006/0031716) as applied to claim 1 above, and further in view of Diwakar et al. (EP2853968) hereinafter Diwakar.

Regarding claim 2, Shaashua, Akio and Chen teaches all of the claim 1. Shaashua, Akio and Chen do not teach expressly,
wherein the processor learns the first probability that each of the plurality of pieces of content will be displayed on the display by monitoring content displayed on the display when the predetennined event is detected 
However, Diwakar teaches,
wherein the processor learns the first probability that each of the plurality of pieces of content will be displayed on the display by monitoring content displayed on the display when the predetennined event is detected (Diwakar; “correlate one or more control parameters are required to address an individual alarm condition and making these control parameters easily accessible and editable directly from an alarm display interface used to display alarm messages to an operator of the alarm management system” also, “the alarm management system and method of the present invention implement a self-learning technique wherein the correlation between the control parameters and the alarm conditions is dynamically updated based on actual operator actions in response to an alarm condition in the control system”; paragraph 0011, Further, “the remediation parameter map may be automatically generated during operation according to a self-learning paradigm based on actual actions performed by an operator during operation”; paragraph 0027).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Diwakar’s technique of display alarm message with remediation parameters to modify tracking user activity and perform commands in .



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al. (US Pub. 2016/0342906) hereinafter Shaashua in view of Matsumura Akio et al. (JP 2016197368 A, IDS submitted on 11/12/2020) hereinafter Akio, and further in view of Chen (US Pub. 2006/0031716) and further in view of Diwakar et al. (EP2853968) hereinafter Diwakar as applied to claim 2 above, and further in view of Faaborg et al. (US Pat. 8,954,521) hereinafter Faaborg.


Regarding claim 5, Shaashua, Akio, Chen and Diwakar teaches all of the claim 2. Shaashua, Akio, Chen and Diwakar do not teach expressly, 
wherein the display control part increases a display size of a reference target of content as the content has a higher value of the first probability 
However, Faaborg does teach,
wherein the display control part increases a display size of a reference target of content as the content has a higher value of the first probability (Faaborg; “notification service module 64 and/or UI module 66 may increase the size of a given graphical window (e.g., to display more of the window) if the window includes content of higher importance”, further, “the graphical window with 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Faaborg’s technique of increase graphical interface window for important content to modify tracking user activity and perform commands in sequence, and learning count of frequency of switching display screen, and displaying error screen and solution screen, and display alarm message with remediation parameters of Shaashua, Akio and Diwakar. The motivation for doing so would have been to display important content display bigger for more noticeable to user.




Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al. (US Pub. 2016/0342906) hereinafter Shaashua in view of Matsumura Akio et al. (JP 2016197368 A, IDS submitted on 11/12/2020) hereinafter Akio, and further in view of Chen (US Pub. 2006/0031716) and further in view of Diwakar et al. (EP2853968) hereinafter Diwakar as applied to claim 2 above, and further in view of Curt et al. (US Pub. 2008/0217108) hereinafter Curt and further in view of Jung (US Pub. 2017/0276426).


Regarding claim 6
wherein the processor further monitors types of errors that occur in the equipment due to an operation performed with respect to the programmable display and each errors under a condition that predetermined operation is performed with respect to programmable display (Diwakar; “ the remediation parameter map may be automatically generated during operation according to a self-learning paradigm based on actual actions performed by an operator during operation”; paragraph 29, further, “each alarm listed in the main window 200, the operator may provided a user input, such as clicking on the alarm in the window and so on, such that a corresponding remediation parameter map is displayed in a pop-up window 204” (remediation map of alarm predefined previously and display based on the alarm code); paragraph 35).
Shaashua, Akio and Diwakar do not teach expressly,
learn a second probability that each of the errors occurs.
However, Curt teaches,
learn a second probability that each of the errors occurs (Curt; computed desired probability of errors (both false declaration of "Complete", and false declaration of "Incomplete", which may or may not be equal) and “As each new item is received, the previous calculations may be redone given the new information, resulting updated probability estimates for each item” (updated probability as second probability); paragraphs 40-41).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Curt’s technique of compute probability of errors and as getting a new information, it update probability to modify tracking user activity and 

Shaashua, Akio, Chen, Diwakar and Curt do not teach expressly,
wherein, in the case in which the predetermined operation is detected, the display control part causes a warning screen to be displayed on the display if a condition for which the second probability of each error is prescribed is satisfied.
However, Jung teaches,
wherein the learning part further monitors types of errors that occur in the equipment due to an operation performed with respect to the programmable display (Jung; as user perform setting defrosting heater to be switched on; paragraph 108), and thus to learn a second probability that each of the errors will occur under a condition that a predetermined operation is performed with respect to the programmable display (Jung; “useless energy consumption and errors are likely to occur”; paragraph 108), 20and 
wherein, in the case in which the predetermined operation is detected, the display control part causes a warning screen to be displayed on the display if a condition for which the second probability of each error is prescribed is satisfied (Jung; fig. 8A; “warning window is popped up when inputting a command for switching on the compressor during the defrosting”; paragraph 108).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Jung’s technique of displaying warning popup message when perform the operation to modify tracking user activity and perform commands in sequence, and learning count of frequency of switching display screen, and displaying error screen and solution screen, and display alarm message with remediation parameters and as getting a new information, it update probability of Shaashua, Akio, Chen, Diwakar and Curt. The motivation for doing so would have been for the user is able to control the load test of the equipment easily and errors which might be generated during the testing can be prevented.

Regarding claim 7, Shaashua, Akio, Chen, Diwakar, Curt and Jung teaches all of the claim 6. Jung further teaches, 
wherein the warning screen includes information indicating a type of an error having the second probability higher than a predetermined value (Jung; as shown in figure 8D wherein the warning message indicate the no input to product for 30 minutes and product return to normal state and 30 minutes is preset time period; paragraph 111).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al. (US Pub. 2016/0342906) hereinafter Shaashua in view of Matsumura Akio et al. (JP 2016197368 A, IDS submitted on 11/12/2020) hereinafter Akio and further in view of  as applied to claim 1 above, and further in view of Foged (US Pub. 2018/0063276) hereinafter Foged.


Regarding claim 8, Shaashua, Akio and Chen teaches all of the claim 1. Shaashua, Akio and Chen do not teach expressly, 
wherein the processor learns the first probability with respect to each of users of the programmable display 
However, Foged teaches,
wherein the learning part learns the first probability with respect to each of users of the programmable display (Foged; “Information to be presented to a particular user based on the bookmarks or recommendations service may be customized based on specific characteristics or preferences of the user. Such customization may be based on one or more calculated probabilities of particular user actions (e.g., click-through, installation) with respect to the applications” (social networking system calculate probability among users and recommend application); paragraph 27).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Foged’s technique of calculate probability and recommend to modify tracking user activity and perform commands in sequence, and learning count of frequency of switching display screen, and displaying error screen and solution screen of Shaashua, Akio and Chen. The motivation for doing so would have been to improve user time to quickly select recommended popular application.
Response to Arguments

Applicant remarks on page 13, that the combination of Akio does not that the counting result of the specific screen is obtained according to the total number of times (incrementing process) of the specific screen being displayed (being switched from other screens) for equal to or longer than the predetermined period as recited in claim 1.
Examiner respectfully disagrees with Applicant because:
First, Examiner would like to point out that the rejection for claim 1 only based on the combination of Shaashua in view of Akio (see rejection above and rejection mailed 01/07/2021).
Second, Akio disclosed as shown in figure 4 shows the information of each screen switching times and statistical learning operation learn the information regarding the switching times of each screen for each user and generate information as depicted in figure 4 (page 9 line 16-27), Further, wherein, image display application interface displaying the doctor or clinician select the particular patient to view his/her medical records which includes group consisting of patient abstracts, medical records, medicine records, laboratory data, doctor orders and medical image information and displays patient personal information such as name, age, gender and other information. Doctor or clinician select the items from element 521 and figure 9, shows the medical image display along with patient information (patient information data correlations with image display on the screen) (See paragraphs 46-47). Further, The operation accepting unit 2 comprises a screen, the user selects the next screen in the operation is carried out, i.e., from the user regarding the next screen (step ST11) judges whether or not the screen selection instruction received operation information. In addition, the user may, for 
Therefore, the combination of Shaashua and Akio teaches the claimed limitations as required in claim 1.

In the remarks, page 15, applicant argued that the Shaashua and Akio do not teach or suggest " causing a reference target of the specified content to be displayed on the display and causing the display candidate screen corresponding to the specified content to be displayed on the display based on a fact that a selection operation with respect to the reference target is received, and display candidate screen comprising a first candidate screen and a second candidate screen having less possibility of being displayed than the first candidate screen, in which the error screen, the first candidate screen, and the second candidate screen are displayed in descending order " as required by amended claim 1. Applicant’s argument have been considered, but are moot in view of new ground of rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143


/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143